Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the required Content of Specification, with objections related to the Specification to follow.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:

(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words.
The abstract of the disclosure is objected to because the abstract should be narrative in form and generally limited to a single paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear as to what the scope is of “choosing the degree as a unit of rotations and angles” and whether or not doing so is a step in the method or the method itself.
Regarding Claim 2, it is unclear what the intended meaning is for “Clock  13-hour (26-hour)” as to whether “(26-hour)” is a step in the method of choosing or an element for the clock.  Additionally, it is unclear how the method for choosing Clock 13-hour (26-hour) is done according to the method for choosing the degree a unit of rotations and angles.  As claimed it is uncertain if claim 2 provides further limitation or recites that the method for choosing Clock 13-hour (26-hour) is the method of claim 1.  
Regarding Claim 3, it is unclear how the method for choosing 26 time zones is done according to the method of choosing Clock 13-hour (26-hour) or if it is the same method. 
Regarding Claim 4, the meaning “Calendar” and “Year” is unclear.  For instance, is intended to mean a calendar for every year, or a specific year?.  Further, it is unclear whether “(13 months of 28 days each)” is a requirement for either the calendar or the year, or a step in the method for choosing.
Regarding Claim 5, Claims must in the form of a single sentence.  It is unclear how “Zodiac 14 signs” operates as part of a method for astrology, or whether the overall method is astrology zodiac 14 signs and the steps of the method are omitted.  

To provide Applicant with an example of proper process/method claims, example claims are included below (in italics) from Liebowitz (US 20070287140 A1). The example claims are not limiting, as there are many ways to write correctly formatted claims, but rather serve as an example for formatting.  For instance, it is acceptable for a dependent claim to refer to an independent claim with a phrase such as “according to claim 1”, usually followed up by limitations.
Please note that a claim has three main parts:
A preamble  (MPEP 2111.02) or introduction

A transitional phrase (MPEP 2111.03) of:
comprising (one example of open-ended or inclusive terms); or
consisting of (closed-ended);
Where "consisting of" is recited in the body of the claim rather than immediately following the preamble there is a strong presumption that a claim term is closed.
consisting essentially of (open, but excludes materials or steps that materially affect the basic and novel characteristics of the invention. “Middle ground" between open and closed.)

A body reciting the elements of the invention.  

See MPEP §§ 608.01(m) and 2111.03.  

17. A method of teaching time comprising the steps of: 
relating each hour of a day with a respective area of a planning surface, said planning surface comprising a closed-loop path mapped thereon defining a 720° circuit around a center of said planning surface; 
relating a first 360° section of said closed-loop path to 12 AM hours of the day; and 
relating a second 360° section of said closed-loop path to 12 PM hours of the day.
18. The method of claim 17, further comprising the steps of: 
relating a third section of said closed-loop path to a plurality of day-time hours; and 
relating a fourth section of said closed-loop path to a plurality of night-time hours.
Please note that no opinion of the patentability of the example claims above is included in this action, and that they are included purely for the purpose of their format.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuason (US 20050105397 A1).  The disclosure of Tuason is a patent application published on 5/19/2005 and therefore was described in a printed publication before the effective filing date of the claimed invention.  
Regarding Claim 1, Tuason discloses a method for choosing the degree as a unit of rotations and angles (Tuason par. 0036, “Time is organized in the present invention by marking the passage of the sunn over longitude lines that are divided into fifteen degree sections corresponding to the twenty-four hours of a day, equating to the 360 degree rotation in each day”).

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by George Eastman, The Importance of Calendar Reform to the Business World, Nation’s Business, p. 42,46, (1926) (retrieved online on 3/9/2022 from https://myweb.ecu.edu/mccartyr/eastman.html).  Eastman was published by Nation’s Business in May 1926, and therefore was described in a printed publication before the effective filing date of the claimed invention.  
Regarding Claim 4, Eastman discloses a method for choosing Calendar for year (13 months of 28 days each) in what is disclosed as the Cotsworth Calendar (Eastman, “The proposed calendar will have the following advantages over the present calendar. 1. All months would have the same number of days (28), the same number of working days, except holidays, and the same number of Sundays.”).

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Modern Living: The Revised Zodiac, TIME (Nov. 23, 1970) (retrieved online on 3/9/2022 from http://content.time.com/time/subscriber/article/0,33009,943321,00.html).  Modern Living: The Revised Zodiac was published by TIME on 11/23/1970 and therefore was described in a printed publication before the effective filing date of the claimed invention.  
Regarding Claim 5, Modern Living: The Revised Zodiac discloses a method for Astrology. Zodiac 14 signs as Modern Living: The Revised Zodiac explains Steven Schmidt’s theory and book, Astrology 14 (Modern Living: The Revised Zodiac, “Schmidt's theory turns upon the fact that in the 2,000 years since the old astrological rules were set up, there has been a slight change in the tilt of the earth's axis. This has caused an apparent shift in the positions of the constellations. In addition, he notes that astrologers have refused to recognize that there are actually 14 constellations in the Zodiac belt, not 12.”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tuason in further view of Watanabe (JP 60227188 A).  Watanabe is a Japanese application that was published in 1985 and therefore was described in a printed publication before the effective filing date of the claimed invention.  
Regarding Claim 2, Tuason does not specifically disclose a method for choosing Clock 13-hour (26-hour), according to Claim 1.  Tuason does however suggest using 26 time zones (Tuason par. 0042 “While other well-ordered sets of characters could alternatively have be used to label time zones (thereby designating global hours), the Roman alphabet is used because of its familiarity and convenient set size of 26, which includes one letter for each of the 24 sequential zones as well as two more letters that are used to identify those local zones that are offset by one whole day, creating in essence a wrapped set of time zones that extends before and after the set of 24 designated geographic zones (as distinct from geopolitical zones)) and suggests modification based on location and standards (Tuason par. 0051 “Clock faces 10 may be changed as necessary by any of a number of means known to and selectable by one of ordinary skill in the art. For example, standard time and saving time may be changed over by swapping out printed clock face inserts scaled as appropriate for the desired geographical region”).  
Watanabe discloses dividing the hours of a day into 26, and that a clock corresponding to the current 12-hour clock is then displayed as a 13-hour clock with the time displayed on the timepiece divided into 13 equally (Watanabe fig. 1, par. 0001).  The purpose for this disclosed by Watanabe is for promotion of efficiency and concentration of work (Watanabee par. 0001)

    PNG
    media_image1.png
    315
    287
    media_image1.png
    Greyscale

Watanabe Fig. 1
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for choosing the degree as a unit of rotations and angles of Tuason for purposes of a method for choosing Clock 13-hour (26-hour).  Tuason itself provides motivation for adjusting to 26 time zones and further adjusting a clock face for geographical regions.  Watanabe discloses what would be a result for adjusting a watch face to match the 26 time zones, in having 26 hours in a day and a watch face that divides that by 2 to match the current 12-hour clock face resulting in a 13-hour clock.  Watanabe’s benefit towards efficiency and concentration of work further provide motivation for this adjustment.  

Regarding Claim 3, Tuason further discloses a method for choosing 26 time zones, according to Claim 2 (Tuason par. 0042 “While other well-ordered sets of characters could alternatively have be used to label time zones (thereby designating global hours), the Roman alphabet is used because of its familiarity and convenient set size of 26, which includes one letter for each of the 24 sequential zones as well as two more letters that are used to identify those local zones that are offset by one whole day, creating in essence a wrapped set of time zones that extends before and after the set of 24 designated geographic zones (as distinct from geopolitical zones)).  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ochoa Loaiza (US 6603709 B2) discloses in discussions of known art details of our basic notion of time in relation to Earth’s revolutions cycle from vernal equinox to the next vernal equinox traveling around the sun. 

Conclusion
Helpful Information for Pro Se Applicants
The following includes general information for the Applicant's benefit. 

Applicant's Response
Unless the Office explicitly requests the return of a paper, all papers mailed to the Applicant are intended to be kept by the Applicant for his own records.
The response must be signed by ALL inventors/applicants.
All responses must be submitted typewritten, at least 1½ spaced (preferably double spaced) and on a single side of the paper.
Papers filed in an application should not be filed in duplicate (or triplicate) unless specifically requested.  A single copy is sufficient.

Amendments to the Specification
As per 37 CFR 1.121(b), amendments to the specification must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section.
(1)  Amendments to delete, replace, or add a paragraph must be made by submitting:
(i)   An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;
(ii)   The full text of any replacement paragraph(s) with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strikethrough cannot be easily perceived;
(iii)   The full text of any added paragraphs without any underlining; and;
(iv)   The text of a complete paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.
(2)  Amendment by replacement section may be made by submitting:
(i)   A reference to the section heading along with an instruction, which unambiguously identifies the location, to delete that section of the specification and to replace such deleted section with a replacement section; and;
(ii)   A replacement section with markings to show all changes relative to the previous version of the section. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.
(3)  Amendment by substitute specification. The specification, other than the claims, may also be amended by submitting:
(i)   An instruction to replace the specification; and
(ii)   A substitute specification in compliance with  § §  1.125(b) and (c).

No new matter may be entered.  It is not necessary to submit a new specification unless one has been required by the Examiner.


Rules and Guidelines for Amending Claims
If any claim amendments are presented, all of the pending claims must be rewritten.  
As per 37 CFR 1.121(c) amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled.  Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application.  In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
All of the claims presented in a claim listing must be presented in ascending numerical order. Consecutive claims having the same status of  “canceled” or  “not entered” may be grouped into one statement (e.g., Claims 1 –5 (canceled)).  The claim listing must start on a separate sheet and the sheet(s) that contain the text of any part of the claims shall not contain anything else.
All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of  “currently amended,” and must be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims.  The text of any added subject matter must be shown by underlining the added text.  The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  Only claims having the status of “currently amended,” or  “withdrawn” if also being amended, shall include markings.  If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn - currently amended.”
The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text.  The presentation of a clean version of any claim having the status of “original,”  “withdrawn” or  “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn ” or  “previously presented.”  Any claim added by amendment must be indicated with the status of  “new” and presented in clean version, i.e., without any underlining.
No claim text is required for any claim with the status of “canceled” or  “not entered.”

As an example, if claims for a chair were originally written as follows:
Claim 1.  A chair comprising a horizontal seat, a vertical back, and a plurality of vertical support members.
Claim 2.  The chair of claim 1 wherein there are four vertical support members.
An amended version might then be written as follows:
Claim 1.  (Currently Amended) A chair comprising a [[a]] horizontal seat, a vertical back, and four vertical legs attached to said seat.
Claim 2.  (Canceled)
In this example, the words “a,” "a plurality of” and "support members" have been deleted from claim 1.  The words --four-- and --legs attached to said seat-- have been inserted.  If the specification or drawings originally described the inclusion of four legs on the chair, the new limitation of "four legs" in the claim would not constitute new matter.

Arguments
If an Office Action contains a rejection or objection to the claims or specification, the Applicant MUST respond with changes or arguments.  Arguments should be in a section under the heading "Remarks" pointing out disagreements with the Examiner's contentions.  The Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or patentably distinguish from them. The applicant must respond to every ground of rejection and objection set forth in the Office Action.  For more details of the amendment process, the Applicant can refer to 37 Code of Federal Regulations Sections 1.118 - 1.121.

New Matter
As previously mentioned, no amendment to the specification, claims, or drawings may introduce new matter. "New matter" constitutes any material which meets the following criteria:
	1. It is added to the disclosure (either the specification, the claims, or the drawings) after the filing date of the application, and
	2. It contains new information which is neither included nor implied in the original version of the disclosure.
This includes the addition of physical properties, new uses,	etc.

Period for Response
The three month shortened statutory period specified in the cover letter (form PTO-326) is the period of time in which the Applicant has to respond to every rejection and objection within this Office Action. The Applicant's response must be received within three months of the date listed on the cover letter, or the application will be held abandoned.
This period, however, may be extended up to a maximum of six months, with the payment of the appropriate fee.   Applicant is advised to confirm the correct amount by calling PTO's Public Service Center at (703) 308-HELP.

Co-Inventors and Power of Attorney
Applicants are reminded that any response to this Office action must be signed by both inventors.  Alternatively, one of the inventors may give power of attorney to the other, who may then conduct correspondence for both parties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN ANDREW JOHNSTON/           Examiner, Art Unit 2844  

/EDWIN A. LEON/           Primary Examiner, Art Unit 2833